           Case 1:19-cv-03275-APM Document 20 Filed 09/18/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 INSTITUTIONAL SHAREHOLDER
 SERVICES INC.,

                                           PLAINTIFF,
                                                               NO. 1:19-CV-03275-APM
 v.

 SECURITIES AND EXCHANGE                                       ORAL HEARING REQUESTED
 COMMISSION and WALTER CLAYTON III
 in his official capacity as Chairman of the
 Securities and Exchange Commission,

                                       DEFENDANTS.



                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 7(h), Plaintiff Institutional

Shareholder Services Inc. (“ISS”) respectfully moves for summary judgment against Defendants

Securities and Exchange Commission and Walter Clayton III, in his official capacity as Chairman of

the Commission, on all counts listed in the First Amended Complaint. As set forth in greater detail in

the accompanying Memorandum of Points and Authorities, the Commission actions entitled

Exemptions from the Proxy Rules for Proxy Voting Advice, 85 Fed. Reg. 55082 (Sept. 3, 2020) (“Final Rules”)

and Commission Interpretation and Guidance Regarding the Applicability of the Proxy Rules to Proxy Voting Advice,

84 Fed. Reg. 47416 (Sept. 10, 2019) (“Proxy Guidance”) violate the Administrative Procedure Act and

the First Amendment to the U.S. Constitution for the following reasons:

        First, the Final Rules and Proxy Guidance are contrary to law in their entirety because they rest

on an interpretation of Section 14(a) of the Exchange Act that contravenes the statute’s plain text and

is unreasonable. The Commission’s attempt to regulate independent proxy advice through a statute that
             Case 1:19-cv-03275-APM Document 20 Filed 09/18/20 Page 2 of 4




applies only to proxy solicitation is foreclosed by the unambiguous statutory text, and the legislative

history and statutory purpose confirm that Section 14(a) was never intended to apply in this context.

        Second, the Final Rules and Proxy Guidance are arbitrary and capricious because the

Commission failed to adequately explain why these rules were needed at all; failed to consider why the

preexisting regulatory framework for proxy voting advice under the Investment Advisers Act was

insufficient to achieve the Commission’s stated objectives; and failed to acknowledge that it was

discarding decades of settled precedent and upending the industry’s legitimate reliance interests.

        Third, the Final Rules violate the First Amendment because they impose content-based and

viewpoint-based restrictions on protected speech and cannot pass any level of First Amendment

scrutiny. The Final Rules co-opt and commandeer proxy advisers’ speech by forcing them to share

their advice and recommendations with issuers and then provide a “mechanism” for the issuer to

respond. The Supreme Court has repeatedly invalidated laws that seek to commandeer one person’s

speech to facilitate someone else’s.

        Pursuant to Local Rule 7(f), ISS respectfully requests an oral hearing on this motion given the

importance of the issues and the complexity of the underlying regulatory scheme.

        Most aspects of the Final Rules—including the new definition of proxy solicitation and the

potential liability for proxy advice under Rule 14a-9—will become effective on November 2, 2020.

Certain other provisions, such as those that require proxy advisers to develop written policies to

provide their voting advice to issuers and facilitate issuer feedback, will become effective on

December 1, 2021. Notwithstanding that extended compliance date, proxy advisers such as ISS will

need to devote substantial planning efforts and resources toward compliance with these new

mandates. In order to minimize the disruption to the industry of having to comply with these unlawful

and unconstitutional rules, ISS respectfully requests a hearing and decision on the merits as soon as

practical.
       Case 1:19-cv-03275-APM Document 20 Filed 09/18/20 Page 3 of 4



                                      Respectfully submitted,

Dated: September 17, 2020              s/Jeffrey M. Harris                            T

Mari-Anne Pisarri (DC Bar #362597)    Jeffrey M. Harris (DC Bar #994058)
PICKARD DJINIS AND PISARRI LLP        James F. Hasson (pro hac vice forthcoming)
1990 M Street, NW, Suite 660          CONSOVOY MCCARTHY PLLC
Washington, DC 20036                  1600 Wilson Boulevard, Suite 700
(202) 223-4418                        Arlington, VA 22209
pisarri@pickdjin.com                  (703) 243-9423
                                      jeff@consovoymccarthy.com

                                      Counsel for Institutional Shareholder Services Inc.
         Case 1:19-cv-03275-APM Document 20 Filed 09/18/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

     I hereby certify that on September 18, 2020, I filed the foregoing document through the
CM/ECF system, thereby serving all counsel of record.

                                                   s/Jeffrey M. Harris                  T
